Citation Nr: 1100527	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a pharyngocele.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In February 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record does not show that a 
pharyngocele was proximately caused by VA hospital care, medical 
or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a pharyngocele have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a claim 
for entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter, as well as letters in 
September 2008 and February 2009, also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  The case 
was last readjudicated in March 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, a VA examination report, 
and two VA medical opinions.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing argument and responding to notices.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment in the 
same manner as if such disability were service-connected.  For a 
claimant to qualify for such compensation, the additional 
disability must not be the result of the Veteran's willful 
misconduct, and such disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished to the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  38 U.S.C.A. § 
1151 (emphasis added).  For a claimant to be entitled to 
compensation when additional disability is caused by VA hospital 
care, medical or surgical treatment, or examination, the 
proximate cause of the additional disability must be: 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the care, treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.361 (2010).

To establish actual causation, the evidence must show that VA 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  Merely 
showing that a veteran received care and has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the current appeal, the Veteran contends that he is entitled 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a pharyngocele.  Essentially, the Veteran claims that 
he developed a pharyngocele as a result of a right carotid 
endarterectomy that he underwent at a VA Medical Center on 
September 25, 2006.

The VA treatment records show that immediately after his 
September 2006 surgical procedure, the Veteran complained of 
difficulty swallowing.  The "Consent for Treatment/Procedure" 
shows "Problems with swallowing or hoarseness" as one of the 
known risks of the carotid endarterectomy.  He was seen in 
October 2006 for continued complaints of difficulty swallowing.  
The Veteran underwent a barium swallow study later in October 
2006, which showed: (1) mild asymmetry of the hypopharyngeal 
region on the right with valsalva against closed glottis which 
could represent a pharyngocele, with the examination of the hypo 
pharyngeal region being otherwise unremarkable; (2) asymptomatic 
Schatzki's ring and prominent phrenic ampulla versus a small 
hiatal hernia; and (3) miniscule Zenker's diverticulum in the 
posterior upper esophagus.

A November 2006 VA treatment record shows that the Veteran was 
examined to determine the physiology of the swallow.  The 
clinical impression was that he had a mild to moderate pharyngeal 
dysphagia with pooling of material in the valleculae following 
the swallowing.  Later in November 2006, a VA CT scan of the 
Veteran's neck revealed a small focal gas collection anterior to 
the oropharynx inferior to the piriform sinus which could 
represent a small pharyngocele.

VA treatment records dating since May 2007 reflect that the 
Veteran's dysphagia has greatly improved.  During a June 2008 VA 
examination, the VA examiner remarked that a pharyngocele was not 
a known complication of the Veteran's right carotid 
endarterectomy.

In December 2008, a VA physician was asked to answer specific 
questions regarding the Veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a pharyngocele.  
However, the VA physician remarked that he could only answer such 
questions based upon the very limited information available to 
him at the time, as several pertinent VA treatment records were 
missing from the claims file, including the pre-operative 
ultrasound (April 2006) and MRA (June 2006), operative dictation 
(September 2006), and post-operative CT scan (November 2006).  He 
expressed his suspicion that the real injury to the Veteran here 
was a traction injury to cranial nerve IX, X, and/or XI, as those 
nerves innervate the pharynx and tongue and can result in serious 
swallowing difficulties.  He went on to opine that it is unlikely 
that a pharyngocele would result from carotid surgery, as the 
entire operation takes place anteriorly and does not involve the 
pharynx or pharyngeal muscles.

The December 2008 VA physician added that the pharyngocele was 
not a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
With regard to the question of whether the pharyngocele was due 
to an event not reasonably foreseeable, he stated that it is 
difficult to predict the need for distal exposure of the internal 
carotid artery and retraction and the resulting injuries that can 
occur, and that with difficult exposures, retraction can result 
in injuries that are rarely foreseeable.

Pursuant to the Board's February 2009 remand, the VA treatment 
records noted to be missing in the December 2008 VA medical 
opinion were obtained and associated with the claims file.

Thereafter, in August 2010, a second VA physician was asked to 
answer specific questions regarding the Veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
for a pharyngocele.  After noting her review of the record, the 
VA physician stated that it was not in her opinion likely that 
the carotid endarterectomy would cause a pharyngocele.  She 
explained that anatomically the carotid would be somewhat lateral 
to the pharynx in this area.  Significantly, she noted that there 
was no indication in the operative note (for the Veteran's 
carotid endarterectomy) of any unusual procedure in the area of 
the described pharyngocele.  She further noted that if the 
pharyngocele were causing the dysphagia then presumably it would 
not get better; however, she noted that improvement in the 
dysphagia was described in the Veteran's chart.

The August 2010 VA physician added that the pharyngocele was not 
a result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part.  With 
regard to the question of whether the pharyngocele was due to an 
event not reasonably foreseeable, she answered in the affirmative 
(opining that a pharyngocele would not be a foreseeable 
complication of carotid surgery), but noted that it is not clear 
what the cause of the Veteran's pharyngocele was.  She noted that 
the Veteran also had been described as having a "miniscule 
Zenker's" diverticulum that is usually caused by a muscle 
weakness in the posterior esophagus.  She stated that the 
mechanism for both pharyngocele and Zenker's diverticulum is 
generally an existing weakness in the pharyngeal muscles and 
pressure, and does not occur acutely but more generally over 
years.  She concluded that the Veteran's dysphagia post carotid 
endarterectomy was more likely due to a traction injury to the 
nerve, noting that the temporary nature of the dysphagia supports 
this theory.

After a review of the record, the Board finds that the most 
probative evidence of record is against the Veteran's 38 U.S.C.A. 
§ 1151 claim for a pharyngocele.  As outlined above, to establish 
causation, the evidence must show that VA hospital care, medical 
or surgical treatment, or examination actually and proximately 
caused the Veteran's additional disability.  See 38 U.S.C.A. 
§ 1151.  Likewise, merely showing that a veteran received VA care 
and has an additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1).  In the current case, the August 2010 VA 
physician reviewed the complete medical record and cited evidence 
specific to the Veteran's case in concluding that it was not in 
her opinion likely that the carotid endarterectomy performed at a 
VA facility in September 2006 would cause a pharyngocele.

The Board acknowledges that the August 2010 VA physician affirmed 
that the Veteran's pharyngocele was due to an event not 
reasonably foreseeable.  However, the central question in this 
case is whether the Veteran's pharyngocele was caused by the 
right carotid endarterectomy that he underwent at a VA Medical 
Center in September 2006, as such causation is required for 
compensation under 38 U.S.C.A. § 1151.  If the pharyngocele was 
not caused by such, then the question of whether it was due to an 
event not reasonably foreseeable is moot.

In sum, the Board finds that the most probative evidence of 
record does not demonstrate that the Veteran's pharyngocele was 
proximately caused by VA hospital care, medical or surgical 
treatment, or examination.  Accordingly, entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
for a pharyngocele is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a pharyngocele is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


